Per Curiam.

After taking into consideration all relevant factors we think that the order should be modified by reducing the assessments as follows:
Land Building Total 1938-39 $156,000 $480,000 $636,000 1939-40 156,000 472,000 628,000 1940-41 156,000 464,000 620,000 1941-42 156,000 456,000 612,000
As so modified the order, so far as appealed from, should be affirmed, with twenty dollars costs and disbursements to the relator.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified as indicated in opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.